Title: To James Madison from John Griffin, 14 April 1809
From: Griffin, John
To: Madison, James


SirDetroit April 14th: 1809.
Having passed three years in this Country, and finding my Health extremely shattered, by the severity of the Climate, if there should be no impropriety in the application, and if the vacancies in the Illinois Territory should not all be filled, may I venture so far to trouble your Excellency, as to propose that I might be transferred to that Territory, upon my resignation of the situation I hold in this. I fear indeed that the Step I have just taken can scarcely be justified. Nothing indeed could have emboldened me so to do, but my continued ill state of health, which although some-what re-established by an excursion to Virginia last year, has again been greatly impaired by last winters residence in this extremely cold climate. In the nine years that I have spent in the Western Country, six of them have been passed in that part of it, to which I have presumed to solicit a transfer; and since that section of Indiana, where I formerly resided and where I am well known has been erected into a separate Territory, an exchange of Situations, should it not be deemed an impropriety, will be the last request that I shall venture to make. I hope that the liberty I have presumed To take, from the circumstances I have mentioned, will be pardoned, and I beg the permission to express my own great satisfaction, along with the immense majority of the American People, at the elevation of a Gentleman to preside over their Affairs, whose great merits, and services are known and acknowledged by all. With Sentiments of the most profound respect I beg to be considered as your most obedient and most devoted Servant
John Griffin
